NETERER, District Judge
(after stating the facts as above). Section 8146e, C. S. (46 USCA § 808), makes it unlawful to sell to an alien without the Shipping Board’s consent any vessel purchased from the Board or documented under the laws of the United States, and also provides penalties for violation of this provision, one of which is 'forfeiture of the vessel to the United States.
The statute applies (a) to vessels purchased from the Shipping Board, which has not application here; (b) to vessels documented under the laws of the United States. If the vessel was documented under the laws of the United States at the time of sale to the Canadian corporation, the provision has application.
The term, “ ‘documented under the laws of the United States,’ means ‘registered, enrolled, or licensed under the laws of .the *712United States.’” Section. 1, Shipping Board Act Sept. 7, 1916 (section 8146a, C. S. [46 USCA § 801]).
Vessels belonging to a citizen of the United States may be registered (section 4132, R. S; [46 USCA § 11; Comp. St. § 7709]), and upon sale it was the duty of the owner, under heavy penalty, to surrender the certificate of registry (section 4169, R. S. [46 USCA §' 38; Comp. St. §• 7750]). All vessels in the military or naval service of the United States are exempt from registry. Section 4, c. 250, Act June 5,1920, 41 Stat. 990 (46 USCA § 863; Comp. St. .§ 8146%aa).
There was no impediment to a legal sale of the vessel to the United States' for use in the navy. When the vessel was sold to'the United States for use ‘in the navy and the registry certificate surrendered, the vessel was removed from customs • regulatory service and became an undocumented vessel.
Section 8146r(6), C. S. (46 USCA § 840), providing any vessel registered, etc., under the laws of the United States shall be deemed to continue to be a documented vessel until such registry is surrendered with the approval of the Shipping Board, can have application only to vessels engaged in commerce, all-inclusive, or for pleasure. The Shipping Board is an agency of the government of the United States, and the navy is an arm of the government of the United States. The government of the United States is the principal, and it would appear rather anomalous to require the government to give consent to itself to do an act which it itself inspired, for its use. The intent of the Congress, obviously, from the consideration of the several statutory provisions, was that, since vessels purchased or owned by the United States for naval service were excluded from the registry provision, no approval of the Shipping Board to a surrender of the registry certificate was required for a vessel purchased for use in the navy.
The Secretary of the Navy was authorized to sell at public sale vessels of the United States that, in his judgment, could not be used. Section-1541, R. S. (Comp. St. § 2784). The vessel, being sold by the United States through the Secretary of the Navy, and delivered to the purchaser, the California corporation, not documented, and the sale by the California corporation to the Canadian corporation of the nondoeumented vessel, was without the provisions of section 8146e.
Exceptions to the affirmative defense are overruled.